Name: Council Regulation (EU) NoÃ 330/2011 of 6Ã April 2011 amending Regulation (EC) NoÃ 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire
 Type: Regulation
 Subject Matter: international affairs;  civil law;  free movement of capital;  Africa
 Date Published: nan

 7.4.2011 EN Official Journal of the European Union L 93/10 COUNCIL REGULATION (EU) No 330/2011 of 6 April 2011 amending Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/221/CFSP of 6 April 2011 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the Commission, Whereas: (1) Decision 2011/221/CFSP provides, inter alia, for further restrictive measures in relation to CÃ ´te d'Ivoire, in addition to those set out in Council Decision 2010/656/CFSP (2), including a prohibition on the trade of bonds and the provision of loans to the illegitimate government of Mr GBAGBO, as well as a provision to ensure that those restrictive measures do not affect humanitarian operations in CÃ ´te d'Ivoire. (2) Those restrictive measures fall within the scope of the Treaty on the Functioning of the European Union and, therefore, notably with a view to ensuring their uniform application by economic operators in all Member States, regulatory action at Union level is necessary in order to implement them. (3) On 30 March 2011, the United Nations Security Council adopted Resolution 1975 (UNSCR 1975 (2011)) imposing targeted sanctions against additional individuals who meet the criteria set out in Resolution 1572 (2004) and subsequent Resolutions, including those individuals who obstruct peace and reconciliation in CÃ ´te d'Ivoire, obstruct the work of the United Nations Operation in CÃ ´te d'Ivoire (UNOCI) and other international actors in CÃ ´te d'Ivoire and commit serious violations of human rights and of international humanitarian law. (4) Moreover, the list of persons and entities subject to restrictive measures set out in Annexes I and IA to Council Regulation (EC) No 560/2005 of 12 April 2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire (3) should be amended. (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 560/2005 is hereby amended as follows: (1) the following Articles are inserted: Article 3a By way of derogation from Article 2, the competent authorities of the Member States, as indicated on the websites listed in Annex II, may authorise, with regard to persons, entities and bodies listed in Annex IA, the release of certain frozen funds or economic resources or the making available of certain funds or economic resources which are necessary for humanitarian purposes, after notification in advance to the other Member States and to the Commission. Article 3b By way of derogation from Article 2, and provided that a payment by a person, entity or body listed in Annex IA is due under a contract or agreement that was concluded by, or an obligation that arose for, the person, entity or body concerned, before the date on which that person, entity or body had been designated, the competent authorities of the Member States, as indicated on the websites listed in Annex II, may authorise, under such conditions as they deem appropriate, the release of certain frozen funds or economic resources, provided that the competent authority concerned has determined that: (i) the funds or economic resources shall be used for a payment by a person, entity or body listed in Annex IA; (ii) the payment is not in breach of Article 2(2). The Member State concerned shall, at least two weeks prior to the grant of the authorisation, notify the other Member States and the Commission of that determination and its intention to grant an authorisation.; (2) Article 9a is replaced by the following: Article 9a It shall be prohibited: (a) to purchase, broker or assist in the issue of bonds or securities issued or guaranteed after the date of entry into force of this Regulation by the illegitimate government of Mr Laurent GBAGBO, as well as by persons or entities acting on its behalf or under its authority, or by entities owned or controlled by it. By way of exception, financial institutions shall be authorised to purchase such bonds or securities of corresponding value to bonds and securities already held by them and which are due to mature; (b) to provide loans, in any form, to the illegitimate government of Mr Laurent GBAGBO, as well as to persons or entities acting on its behalf or under its authority, or to entities that it owns or controls.; (3) the following Article is inserted: Article 9b The prohibitions set out in Article 2(2) and in Article 9a shall not give rise to any liability of any kind on the part of the natural and legal persons, entities and bodies which made funds or economic resources available if they did not know, and had no reasonable cause to suspect, that their actions would infringe the prohibitions in question.. Article 2 1. The persons listed in part A of Annex I to this Regulation shall be deleted from the list set out in Annex IA to Regulation (EC) No 560/2005 and shall be added to the list set out in Annex I to Regulation (EC) No 560/2005. 2. The person listed in part B of Annex I to this Regulation shall be added to the list set out in Annex I to Regulation (EC) No 560/2005. 3. The persons listed in Annex II to this Regulation shall be added to the list set out in Annex IA to Regulation (EC) No 560/2005. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 2011. For the Council The President MARTONYI J. (1) See page 20 of this Official Journal. (2) OJ L 285, 30.10.2010, p. 28. (3) OJ L 95, 14.4.2005, p. 1. ANNEX I PART A 1. Laurent GBAGBO Date of birth: 31 May 1945 Place of birth: Gagnoa, CÃ ´te d'Ivoire Former President of CÃ ´te d'Ivoire: obstruction of the peace and reconciliation process, rejection of the results of the presidential election. Date of UN designation: 30.3.2011 (European Union designation: 22.12.2010) 2. Simone GBAGBO Date of birth: 20 June 1949 Place of birth: Moossou, Grand-Bassam, CÃ ´te d'Ivoire Chairperson of the Parliamentary Group of the Ivorian Popular Front (FPI): obstruction of the peace and reconciliation process, public incitement to hatred and violence. Date of UN designation: 30.3.2011 (European Union designation: 22.12.2010) 3. DÃ ©sirÃ © TAGRO Passport number: PD  AE 065FH08 Date of birth: 27 January 1959 Place of birth: Issia, CÃ ´te d'Ivoire Secretary-General in the so-called presidency of Mr GBAGBO: participation in the illegitimate government of Mr GBAGBO, obstruction of the peace and reconciliation process, rejection of the results of the presidential election, participation in violent repressions of popular movements. Date of UN designation: 30.3.2011 (European Union designation: 22.12.2010) 4. Pascal AFFI N'GUESSAN Passport number: PD-AE 09DD00013. Date of birth: 1 January 1953 Place of birth: Bouadriko, CÃ ´te d'Ivoire Chairman of the Ivorian Popular Front (FPI): obstruction of the peace and reconciliation process, incitement to hatred and violence. Date of UN designation: 30.3.2011 (European Union designation: 22.12.2010) PART B 1. Alcide DJÃ DJÃ  Date of birth: 20 October 1956 Place of birth: Abidjan, CÃ ´te d'Ivoire Close advisor to Mr GBAGBO: participation in the illegitimate government of Mr GBAGBO, obstruction of the peace and reconciliation process, public incitement to hatred and violence. Date of UN designation: 30.3.2011 ANNEX II Persons and entities referred to in article 2(3) A. Persons Name (and any aliases) Identifying information Grounds for designation 1. Diali Zie Director of the main agency of the BCEAO (Central Bank of West African States); is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 2. Togba Norbert Inspector-General of the Treasury; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 3. Kone DofÃ ©rÃ © Collector-General of taxes; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 4. Hanny TchÃ ©lÃ © Brigitte, wife of Mr Etibouo Documentary film producer. Incitement to hatred and violence. 5. Jacques Zady Producer for Radiodiffusion TÃ ©lÃ ©vision Ivoirienne (RTI). Incitement to hatred and violence. 6. Ali Keita Chief editor of Le Temps daily newspaper. Incitement to hatred and violence. 7. Kla KouÃ © Sylvanus De facto Director-General of the CÃ ´te d'Ivoire Telecommunications Agency and Chairman of San-Pedro General Council. Incitement to hatred and violence. 8. Mamadou Ben Soumahoro Member of the National Assembly. Incitement to hatred and violence 9. Sokouri Bohui Member of the National Assembly, managing editor of Notre Voie daily newspaper and FPI Secretary-General responsible for elections. Incitement to hatred and violence. 10. Blon Siki Blaise Self-styled High Authority for the Development of the West. Incitement to hatred and violence. 11. Pastor Kore MoÃ ¯se Spiritual Advisor to Mr Laurent Gbagbo. Incitement to hatred and violence. 12. Moustapha Aziz Advisor to the CÃ ´te d'Ivoire Representation to UNESCO. Incitement to hatred and violence. 13. Gnamien Yao Former Minister. Incitement to hatred and violence. 14. Zakaria Fellah Special Advisor to Mr Laurent Gbagbo; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 15. Ghislain N'Gbechi Official at the Permanent Mission of CÃ ´te d'Ivoire in New York; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 16. Charles Kader Gore Businessman; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 17. Maitre Sanogo Yaya Barrister practising in CÃ ´te d'Ivoire; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 18. Kadio Morokro Mathieu Chairman of PETROIVOIRE; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 19. Marcellin Zahui Managing Director of the illegally nationalised CNCE (Caisse National de CrÃ ©dit et d'Epargne [national credit and savings bank]) and Director of BICICI (Banque Internationale pour le Commerce et l'Industrie de la CÃ ´te d'Ivoire [CÃ ´te d'Ivoire international bank for trade and industry]); is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 20. Jean-Claude N'Da Ametchi Managing Director of Versus Bank, Director of the illegally nationalised SGBCI (SociÃ ©tÃ © GÃ ©nÃ ©rale de Banques en CÃ ´te d'Ivoire [CÃ ´te d'Ivoire banking company]); is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 21. Anatole Kossa Vice-President of CGFCC [coffee and cocoa sector management committee]. Adviser to former president Gbagbo in farm sector since 1 January 2010; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 22. Alexandre Kouadio Provisional director of ARCC [coffee and cocoa regulatory authority]; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 23. CÃ ©lestin N'Guessan Provisional director of FDPCC [coffee and cocoa producers business development and promotion fund]; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 24. Claudine Lea Yapobi, nÃ ©e Yehiry Provisional director of the FRC (regulation and supervision fund) and the BCC [coffee and cocoa exchange]; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 25. Deby Dally Balawourou Journalist, President of the Conseil National de la Presse [national press council]; incitement to hatred and violence 26. Wenceslas Appiah Managing Director of BFA [bank for the financing of agriculture]; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 27. Hubert Houlaye Chairman of the board of directors of the Banque Nationale d'Investissements [national investment bank]; is helping to fund the illegitimate administration of Mr Laurent Gbagbo.